DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 03/24/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claims 1, 3-7, 9-20, and 22-26 have been considered and are pending examination. Claim(s) 1, 7, 13, 20 have been amended. Claim(s) 2, 8, 21 have been cancelled.


Allowable Subject Matter

Per the instant Office Action, Claims 1, 3-7, 9-20, and 22-26 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims " receiving, by a TLB, a configuration indication that is not a part of a first subset of a virtual address , a first subset of a plurality of ways of the TLB to index physical addresses with respect to a first page size and not to index physical addresses with respect to a second page size, wherein the first subset of the virtual address is based on the configuration indication; configuring, based on a second subset of the virtual address , a second subset of the plurality of ways of the TLB to index physical addresses with respect to the second page size and not to index physical addresses with respect to the first page size, wherein the second subset of the virtual address is based on the configuration indication; ”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … receiving, by a TLB, a configuration indication that is not a part of the virtual address; configuring, based on a first subset of a virtual address , a first subset of a plurality of ways of the TLB to index physical addresses with respect to a first page size and not to index physical addresses with respect to a second page size, wherein the first subset of the virtual address is based on the configuration indication; configuring, based on a second subset of the virtual address , a second subset of the plurality of ways of the TLB to index physical addresses with respect to the second page size and not to index physical addresses with respect to the first page size, wherein the second 
outputting a physical address corresponding to the virtual address on a condition that a TLB hit occurs.”

The reasons for allowance of Claim 7 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … input circuitry configured to receive a virtual address and a configuration indication that is not a part of the virtual address; 
a plurality of ways; 
wherein a first subset of the plurality of ways is configured, based on a first subset of a virtual address, to index physical addresses with respect to only a first page size, 
wherein the first subset of the virtual address is based on the configuration indication; wherein a second subset of the plurality of ways is configured, based on a second subset of the virtual address, to index physical addresses with respect to a second page size and not to index physical addresses with respect to the first page size, 
wherein the second subset of the virtual address is based on the configuration indication; and 
output circuitry configured to output a physical address corresponding to the virtual address on a condition that a TLB hit occurs.”


“ … receiving, by a TLB, using receiver circuitry, a virtual address and a configuration indication that is not a part of the virtual address; 
retrieving a physical address corresponding to the virtual address from a page table on a condition that a TLB miss occurs; and 
installing at least a portion of the physical address in a least recently used (LRU) way of a subset of a plurality of ways of the TLB, 
the subset comprising a number of ways configured, based on a first subset of the virtual address, to index physical addresses with respect to a first page size and not to index physical addresses with respect to a second page size, 
wherein the first subset of the virtual address is based on the configuration indication, wherein a second subset of the plurality of ways is configured based on a second subset of the virtual address, to index physical addresses with respect to a second page size and not to index physical addresses with respect to the first page size, and 
wherein the second subset of the virtual address is based on the configuration indication; wherein the LRU way is determined according to a replacement policy, and the replacement policy is based on a distribution of supported page sizes among the plurality of ways.”


“ … a plurality of ways; input circuitry configured to: 
receive a virtual address and a configuration indication that is not a part of the virtual address; and 
retrieve a physical address corresponding to the virtual address from a page table on a condition that a TLB miss occurs; and replacement circuitry configured to install at least a portion of the physical address in a least recently used (LRU) way of a subset of a plurality of ways of the TLB, 
the subset comprising a number of the plurality of ways configured, based on a first subset of the virtual address, to index physical addresses with respect to a first page size and not to index physical addresses with respect to a second page size, wherein the first subset of the virtual address is based on the configuration indication, 
wherein a second subset of the plurality of ways is configured based on a second subset of the virtual address, to index physical addresses with respect to a second page size and not to index physical addresses with respect to the first page size, and 
wherein the second subset of the virtual address is based on the configuration indication; 
wherein the LRU way is determined according to a replacement policy, and the replacement policy is determined based on a distribution of supported page sizes among the plurality of ways.”


As dependent claims  3-6, 9-12, 14-19, and 22-26 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Rozario (U.S. Publication Number 2016/0342523 A 1) teaches about TLB generates physical address corresponding to the searched virtual address that is present in TLB but fails to teach said limitation noted supra.

Mathews (U.S. Publication Number 2003/0196066) teaches about a TLB that accepts a Virtual Address input and a page size bias indication input but fails to teach said limitation noted supra.

Seznec (NPL: Concurrent Support of Multiple Page Sizes On a Skewed Associative TLB ) teaches about discloses a skewed associative TLB that supports multiple page sizes based on a page size function and bits 21-23 of the virtual address  but fails to teach said limitation noted supra.


Response to Arguments






















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20090204761A1 PSEUDO-LRU CACHE LINE REPLACEMENT FOR A HIGH-SPEED CACHE, Caprioli.
	
US2018/0046583 A1 UPDATING LEAST-RECENTLY-USED DATA FOR GREATER PERSISTENCE OF HIGHER GENERALITY CACHE ENTRIES Bybell

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/T. P./
Examiner, Art Unit 2132
04/09/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132